DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission, filed on 12 July 2022, has been entered.
 	Status of Application, Amendments and/or Claims
The amendment and Applicant’s arguments, filed 12 July 2022, have been entered in full. Claims 6-9, 53, 55 are withdrawn from consideration as being drawn to a non-elected invention Claims 2-4, 10-15, 18, 22-24, 26-52, 54, 56-71 are canceled. Claims 1 and 17 are amended. New claims 72-78 are added.  Claims 1, 5, 16, 17, 19-21, 25, 72-78 are under examination.
Withdrawn Objections And/Or Rejections
The rejection to claims 1, 5, 17, 25, 64, 65, 67 and 71 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, scope of enablement, as set forth at pages 3-7 of the previous Office Action (16 February 2022), is withdrawn in view of the amendment (12 July 2022).
	The rejection to claims 1, 5, 17, 25, 64, 65, 67 and 71 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, written description requirement, as set forth at pages 8-14 of the previous Office Action (16 February 2022), is withdrawn in view of the amendment (12 July 2022).
	The rejection to claims 1, 5, 16, 17, 19, 20, 21, 25, 64-71 under 35 U.S.C. 102(a1) as being anticipated by Clinical Trials. gov NCT02363491 as evidenced by EP2722342, as set forth at pages 14-19 of the previous Office Action (16 February 2022), is withdrawn in view of the amendment (12 July 2022).
	The duplicate claim warning to claim 71, as set forth at pages 19-20 of the previous Office Action (16 February 2022), is withdrawn in view of the amendment (12 July 2022).

NEW REJECTIONS/OBJECTIONS
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 16, 17, 19-21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over ClinicalTrials.gov Identifier NCT02363491 (Reference of record; A Phase I/ll Study of OPN-305 in Second-line Lower Risk Myelodysplastic Syndrome. Pages 9/9; first posted on 2015-16-02) as evidenced by as evidenced by Opsona Therapeutics Limited (Reference of record; EP 2722342; published 10/19/12).
	Clinical Trials.gov teaches treating Myelodysplastic Syndrome (MDS) in patients who have failed or are unresponsive to AZA or decitabine (pages 4/9 and 6/9)(applies to claims 1 and 5). Clinical Trials.gov teaches administering OPN-305 as a monotherapy and administering OPN-305 in combination with azacitidine (AZA) to myelodysplastic syndrome (MDS) patients (page 2/9)(applies to claims 1 and 25). Clinical Trials.gov teaches that the patients will receive a dose of 5 mg/kg of OPN-305 (page 5/9).
	Murine IgG1 ant-TLR2 antibody is derived from hybridoma clone T2.5 and is known as OPN-301 and the humanized version of T2.5 is known as OPN-305, as evidenced by Opsona Therapeutics Limited (Reference submitted by Applicant; EP 2722342; published 10/19/12)(see Opsona Therapeutics Limited at para 0002) (applies to claims 1 and 21). OPN is a TLR2 antagonizing antibody and has CDRs comprising sequences that are 100% identical to instant SEQ ID NOs: 3-5, 6, CDR2 Gly-Ala-Ser and SEQ ID NO:7; heavy chain variable domain and light chain variable domains comprising sequences that are 100% identical to instant SEQ ID NO:s 8-13 (see Opsona Therapeutics Limited at paras 0006-0008, 0016-0021). See the sequence search alignment results for SEQ ID NOs: 8-13 (Sequence Search Results of record; Office Action 30 June 2021)(applies to claims 1, 16, 17, 19 and 20).
As was stated above, Clinical Trials.gov teaches treating Myelodysplastic Syndrome (MDS) in patients who have failed or are unresponsive to AZA or decitabine (pages 4/9 and 6/9). Clinical Trials.gov teaches administering OPN-305 as a monotherapy and administering OPN-305 in combination with azacitidine (AZA) to myelodysplastic syndrome (MDS) patients
Clinical Trials.gov does not teach administering to said subject OPN-305 as a monotherapy for 16 weeks, then after 16 weeks, administering OPN-305 in combination with azacitidine (AZA).  However, it would be obvious for one of ordinary skill in the art before the effective filling date to modify a method for treating Myelodysplastic Syndrome in a subject who is refractory or resistant to a previous treatment with a hypomethylating agent comprising administering OPN-305 as a monotherapy for 16 weeks, as taught by Clinical Trials.gov, wherein after 16 weeks of OPN-305 monotherapy, OPN-305 is administered in combination with azacitidine (AZA).
One of ordinary skill in the art before the effective filing date, would have been motivated to make such modifications and expect success for the following reasons.  
Clinical Trials.gov teaches Primary Outcome Measures: Tolerability of OPN-305 as monotherapy based on adverse events [Time Frame: 16 weeks]. Clinical Trials.gov teaches tolerability of OPN-305 in combination with AZA based on adverse events [Time Frame: 32 weeks](bottom of page 2/9). Clinical Trials.gov teaches Secondary Outcome Measures: Hematological response based on IWG 06 criteria of OPN-305 alone (16 weeks) and in combination with azacitidine on, transfusion independence and lack of progression to high risk MDS or AML (32 weeks)[ Time Frame: wks 16 and 32 ].
	Based on the data, it would be obvious that after 16 weeks of OPN-305 monotherapy, as taught by Clinical Trials.gov,  to employ azacitidine in combination with OPN-305 based on the Secondary Outcome Measures. 
	
APPLICANT’S ARGUMENTS
	Applicant argues that independent claim 1 is amended to recite that the method is a method of treating Myelodysplastic Syndrome in a subject who is refractory or resistant to a previous treatment with a hypomethylating agent and to at least 16 weeks of monotherapy treatment with a toll-like receptor (TLR2) antagonist. Applicant argues that the ClinicalTrials.gov document describes the setting up of a clinical trial assessing the safety, efficacy, pharmacokinetics and pharmacodynamics of OPN-305 as monotherapy or in combination with azacitidine in patients who are unresponsive to azacitidine or decitabine. Applicant maintains that the cited document does not disclose or suggest the treatment of subjects who are refractory or resistant to a previous treatment with a hypomethylating agent AND treatment with a TLR2 antagonist, let alone who are refractory or resistant to at least 16 weeks monotherapy treatment with a TLR2 antagonist.
	Applicant argues that in contrast, the specification shows that azacitidine added to the treatment regimen when there was no response after 16 weeks of monotherapy with OPN-305 provided a synergistic effect. Applicant argues that the use of such a regimen was not suggested in the cited art, and the advantages of such a combination in such patients could not be predicted from, and would not necessarily follow from, the disclosure in Clinical Trials.gov NCT02363491. 

EXAMINER’S RESPONSE
	1.   The Examiner has discussed how the instant claims are obvious in view of the cited references. 
2.  Applicant’s argument regarding synergy are not found persuasive for the following reasons. 
The Examiner understands synergy to be a state where the whole is greater than the sum of the parts. For example, Compound A causes a 10% increase in hair growth. Compound B causes a 15% increase in hair growth. When both compounds are combined together; a synergistic effect would be a hair growth percentage that is significantly greater than the expected 25%.  
In the instant case, Applicant states that the specification shows no response after 16 weeks of monotherapy with OPN-305 but when azacitidine is added to the treatment regimen, there is a synergistic effect. The Examiner does not agree with the arguments regarding synergy. 
In addition, the Examiner does not see the Figure(s) which teach no response after 16 weeks of monotherapy with OPN-305 but when azacitidine is added to the treatment regimen, there is a synergistic effect.

Claim Rejections - 35 USC § 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description, NEW MATTER
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 (and dependent claims 5, 16, 17, 19, 21, 25, 72-78) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a New Matter Rejection. 
The specification as originally filed does not provide support for the invention as now claimed:
" A method for treating Myelodysplastic Syndrome in a subject who is refractory to a previous treatment with a hypomethylating agent and to at least 16 weeks monotherapy treatment with a Toll-like receptor 2 (TLR2) antagonist” (see claim 1).
Applicant’s amendment, filed 12 July 2022, asserts that no matter has been added and directs the Examiner to page 43, lines 28-29. 
The Examiner has found the following teachings: 
“The inventors designed a phase I/II clinical trial of OPN-305 for patients with Low or Intermediate-1 risk MDS as characterized by IPSS after failure to prior therapy with a HMA. Patients with isolated del(5q) had received therapy with lenalidomide. Patients with prior history of AML or allogeneic hematopoietic stem cell transplantation (alloSCT) were excluded from the study. Because, OPN-305 had not been previously used in patients with hematological malignancies, the study had an initial phase of N=10 patients using OPN-305 at a dose of 5 mg/kg every 4 weeks for a maximum of 9 cycles. Therapy was repeated as long as there was no excess toxicity or progression. If after 16 weeks of therapy, there was no response, azacitidine on a 3 day schedule, was added to OPN-305. Responses were evaluated following the revised 2006 IWG criteria. This initial cohort allowed evaluation of toxicity, pharmacokinetic analysis, receptor occupancy, and sequential analysis of cytokine profile. Depending on results, dose escalation to 10 mg/kg monthly” (para 0198).
The limitations constitute New Matter for the following reasons:
1.   Amended claim 1 recites “at least 16 weeks of therapy”. The claim limitation “at least 16 weeks of therapy” encompasses 17, 18, 19 or 20 weeks of therapy, for example. This is New Matter because the specification states “if after 16 weeks of therapy”. 
2.  Amended claim 1 encompasses any dosing schedule of the administered antibody (i.e. OPN-305). Amended claim 1 encompasses any hypomethylating agent and at any schedule. However, the specification teaches “an OPN-305 dose of 5 mg/kg every 4 weeks for a maximum of 9 cycles”. The specification teaches “if after 16 weeks of therapy, there was no response, azacitidine on a 3 day schedule, was added to OPN-305.
Thus, the specification teaches administering the antibody at a particular dosing schedule (5 mg/kg every 4 weeks for a maximum of 9 cycles), which if there is no response after 16 weeks, a particular hypomethylating agent is added with the antibody on a particular schedule (i.e. azacytidine on a 3 day schedule)
3. Amended claim 1 encompasses treating Myelodysplastic Syndrome in a subject who is refractory or resistant to a previous treatment with a hypomethylating agent AND who is also refractory or resistant to at least 16 weeks of Toll-like receptor 2 antagonist monotherapy treatment.
However, the specification teaches that the invention relates to methods for the treatment of Myelodysplastic Syndrome, in particular subjects who have been shown to be refractory or resistant to treatments such as treatments with hypomethylating agents. 

Applicant is required to cancel the new matter in the response to this Office action.  The specification as filed does not provide a written description or set forth the metes and bounds of this "limitations". The instant claims now recite limitations which were not disclosed in the specification as filed, and now change the scope of the instant disclosure as-filed.  Alternatively, Applicant is invited to provide specific written support for the “limitations” indicated above or rely upon the limitations set forth in the specification as filed.


		Conclusion
No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882. The examiner can normally be reached M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       




/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        8/23/2022